Citation Nr: 1133072	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-17 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability rated as 10 percent disabling for limitation of flexion and 10 percent disabling for limitation of extension prior to December 19, 2006.

2.  Entitlement to an increased rating for a left knee disability, based on lateral instability, rated as 10 percent disabling prior to May 20, 2005.

3.  Whether the reduction from 10 percent to 0 percent based on instability of the left knee effective May 20, 2005 was proper.

4.  Entitlement to a compensable disability rating for a left knee disability, based on lateral instability, from May 20, 2005 to December 19, 2006, 

5.  Entitlement to an increased rating for a left knee disability, status post total knee replacement, rated as 30 percent disabling effective as of February 1, 2008.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran reported active duty from October 1971 to November 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that reduced a 10 percent rating to a 0 percent rating for lateral instability of the left knee; granted a separate 10 percent rating for limitation of extension of the left knee; and, continued the 10 percent rating for limitation of flexion of the left knee.   

In March 2007 the RO granted a temporary total rating based upon convalescence following a total left knee arthroplasty (TKA) from December 19, 2006.  A permanent 30 percent rating for TKA became effective from February 1, 2008.  (The combined 20 percent evaluation for the left knee limitation of flexion and extension was reduced to 0 percent.)

These matters were before the Board in April 2008 and April 2010, at which time they were remanded to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  

The Board has recharacterized the issue of entitlement to an increased rating for left knee lateral instability, rated as 10 percent disabling prior to May 20, 2005, and as 0 percent disabling effective prior to December 19, 2006, as shown above.  This was done to properly address the propriety of the RO's reduction of the 10 percent rating for lateral instability to noncompensable.  


FINDINGS OF FACT

1.  The Veteran's left knee degenerative arthritis with limitation of flexion, has not been shown to be manifested by limitation of flexion to 45 degrees or less at any time prior to December 19, 2006.

2.  The Veteran's left knee degenerative arthritis with limitation of extension, has not been shown to be manifested by limitation of extension greater than 10 degrees or more at any time prior to December 19, 2006.

3.  The Veteran's left knee lateral instability has not been shown to be manifested by more than slight lateral instability at any time prior to May 20, 2005.

4.  In September 2005, the RO reduced the Veteran's disability rating for left knee lateral instability from 10 to 0 percent, the effective date of the reduction was May 20, 2005; however, his overall combined disability rating at the time of this effective date was unchanged.

5.  On the effective date of the reduction in rating, the Veteran's 10 percent rating for left knee lateral instability was in effect for less than 4 years.

6.  The decision to reduce the Veteran's evaluation for his left knee lateral instability from 10 to 0 percent was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

7.  Since the effective date of the reduction, May 20, 2005 until December 19, 2006, when the Veteran underwent a TKA, the left knee did not exhibit any manifestations of lateral instability.

8.  The Veteran's left knee, total knee replacement, results in a minimum degree of symptomatology.  There is no significant anterior instability, clunking of components, or tenderness.  The left knee was not unstable, effused, warm or reddened.  Range of motion was from 0 to 95 degrees.  There was no change in active or passive ROM during repeat testing x 3 against resistance and no additional loss of ROM was observed due to painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for a left knee disability with limitation of flexion greater than 10 percent disabling prior to December 19, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260 (2010).

2.  The criteria for a disability rating for a left knee disability with limitation of extension greater than 10 percent disabling prior to December 19, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5261 (2010).

3.  The criteria for a disability rating for a left knee disability with lateral instability greater than 10 percent disabling prior to May 20, 2005; and greater than 0 percent disabling prior to December 19, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257 (2010).

4.  The reduction in disability rating for a left knee disability with lateral instability from 10 to 0 percent, effective May 20, 2005, was proper. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.118,  Diagnostic Codes (DC) 5010, 5257 (2010).

5.  The criteria for a disability rating for a left knee TKA, greater than 30 percent disabling effective as of February 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As indicated above, this matter was previously the subject of two development requests wherein the Board sought additional actions by the RO/AMC as to the matters herein addressed on its merits.  On remand, the RO/AMC substantially complied with the Board's directives.  To that extent, and in the absence of any allegation of noncompliance by or on behalf of the Veteran, it is concluded that substantial compliance with the Board's development request has been achieved. See Stegall v. West, 11 Vet. Ap. 268, 270-71 (1998).

Duties to Notify and Assist

Before addressing the merits of the issues herein on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).   The notification obligation in this case was accomplished by way of letters from the RO or AMC to the Veteran, dated April 2005, May 2008, and April 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, complete VCAA notice was not provided to the appellant prior to the RO's initial rating decision in September 2005, with full VCAA notice occurring only subsequent thereto, but any error as to timing was cured by the subsequent issuance of one or more supplemental statements of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).   On that basis, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record indicates that the Veteran has been provided VA examinations in May 2005 and October 2008 in order to evaluate the nature and severity of the disorder at issue.  The reports from these examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  The examinations reviewed the Veteran's symptoms in detail and in conjunction with the rating criteria and provide sufficient information on which to rate the disability.  Therefore, further development action relative to the disabilities herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

There are also specific particularized notice requirements which apply to a reduction in rating.  The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

Pursuant to 38 C.F.R. § 3.105(e), initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

The Board acknowledges that the Veteran did not receive notice, per se, on the issue of reduction of his service connected left knee lateral instability.  However, he was not prejudiced by not receiving this letter.   In this case the September 2005 RO rating decision on appeal, in addition to effectuating a reduction in compensation benefits, awarded a separate 10 percent evaluation for left knee degenerative arthritis with limitation of extension.  Thus, his overall disability rating was unchanged due to the concurrent grant of service connection for limitation of extension.  Therefore, the procedural protections afforded under 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 are not for application.  See e.g., Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days notice before making a disability rating decision effective if the decision did not reduce the overall compensation paid to the veteran).

Here, the applicable procedural safeguards were properly dispensed with, so there is no due process of law violation that would inherently invalidate the RO's reduction in rating action. The consideration of the claim regarding the propriety of reduction for left knee lateral instability proceeds to the factual merits of whether the reduction in rating was appropriate. 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.

Entitlement to increased ratings for a left knee disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by x-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Where the limitation of motion of the specific joint involved is noncompensable under the appropriate DCs, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.

Under Diagnostic Code 5055, for one year following the implantation of knee prosthesis, a 100 percent disability rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent. Id.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). Id. 

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg. 38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  When there flexion between 20 degrees and 45 degrees, a 50 percent rating is for assignment and where there is knee ankylosis that is extremely unfavorable, with flexion at an angle of 45 degrees or more, the maximum rating of 60 percent is assignable.  38 C.F.R. § 4.71a, DC 5256.

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259.

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  38 C.F.R. § 4.71a, DC.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this DC.  38 C.F.R. § 4.71a, DC 5262.

Separate ratings may also be assigned for knee disability under DC 5257 and DC 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal system is primarily the inability, due to damage in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements"), 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of a claimant. 38 C.F.R. § 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled." 38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does not require a separate rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Consideration of pain and functional loss is required only with respect to those DCs where the basis for rating is limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  There is no basis for a rating higher than the maximum schedular rating for additional limitation of motion due to pain or functional loss.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Service connection for left knee degenerative arthritis (limitation of flexion), and for lateral instability of the left knee injury was established by RO action in September 2002 on the basis of recurring complaints and treatment for the left knee during service.  Separate 10 percent ratings were assigned under DCs 5257, and 5260 which were not appealed.

Service connection for left knee degenerative arthritis with limitation of extension was established by RO action in September 2005 and a separate 10 percent rating was assigned under DC 5261.  The 10 percent rating for left knee degenerative arthritis with limitation of flexion was continued, while the 10 percent rating for left knee lateral instability was decreased to noncompensable.  The Veteran appealed this decision.

These ratings remained in effect until March 2007 when the RO granted service connection for a left knee total knee replacement.  A 100 percent temporary rating was assigned from December 19, 2006 through January 31, 2008.  A 30 percent rating was established from February 1, 2008.  With the establishment of the rating for the left knee TKA the combined 20 percent evaluation for the left knee disorders were reduced to 0 percent.

Thus, the issue presented for appellate consideration on the merits are the Veteran's entitlement to increased ratings for left knee degenerative arthritis with limitation of flexion, and limitation of extension rated as 10 percent disabling effective for the period prior to December 19, 2006; lateral instability, rated as 10 percent disabling prior to May 20, 2005, and as 0 percent disabling prior to December 19, 2006 to include restoration of a 10 percent evaluation; and, an increased rating for left knee TKA from February 1, 2008, currently rated as 30 percent disabling.

The Veteran filed the current claims for increased ratings in April 2005.  Pursuant to the claim, the Veteran underwent a May 2005 VA examination.  The Veteran's claims file was reviewed.  Since his last VA examination in December 2003, there had been no interim hospitalization or surgery.  He was receiving treatment through the VAMC.  The Veteran worked full time as a janitor.  He missed approximately 10 to 12 days of work last year due to left knee pain.  The Veteran reported daily left knee pain, worse Monday through Friday when he worked.  He could walk for about 5 city blocks and could run about one block if he had to. 

Upon physical examination of the left knee, the examiner noted no apparent distress.  The Veteran could not walk on his heels, but he could walk on toes but awkwardly.  His heel to toe gait was unbalanced.  The left knee had some bony deformity.  There was no medial or lateral meniscus tear.  Range of motion (ROM) of the left knee was extension to 0 degrees and flexion to 60 degrees.  He reported that he could move further but with extreme pain.  There was no swelling or crepitus.  There was joint pain on motion but the left knee did not feel unstable.  The diagnosis was DJD left knee with an additional 20 degrees loss of flexion during flare ups due to pain.

On December 19, 2006, the Veteran underwent a left knee TKA.  

The Veteran was afforded a VA examination in October 2008 and the claims file was reviewed.  The Veteran had undergone a TKA in December 2006.  He had an uneventful post operative course.  He presented with no specific pain in the left knee.  The Veteran worked full time as a custodian.  He stated that his leg is "good and strong," but he had difficulty going down stairs because of left knee decreased ROM.  He rocked back and forth slightly going down stairs.  Upstairs was alright.  He was not impaired in his activities of daily living.  He denied pain, locking, or swelling in the left knee.  His only concern was about stiffness.  He could stand, walk and sit for as long as he wanted to.  His gait was normal although slightly slow.  He did not use a cane, walker, brace, etc.  He did not currently use medications and denied flare ups.   

Upon physical examination of the left knee, the examiner noted no acute distress.  There were a couple of large anterior scars, a longitudinal midline scar measuring 21 cm and a curvilinear anterior medial scar measuring 15 cm.  The scars were nontender and did not appear to adhere to subcutaneous tissue.  There was no erythema or hyperemia and the scars were minimally raised.  The left knee was not effused, warm or reddened.  It was not unstable and ROM was 0-95 degrees of flexion.  There was no significant anterior instability, clunking of components, tenderness over collateral ligaments, medial or lateral joint line, or components of the tibia and femur.  March 2007 post operative x-rays of the left knee revealed no evidence of complications.  Regarding the Deluca considerations, the examiner noted no change in active or passive ROM during repeat testing x3 against resistance, and no additional loss of ROM observed due to painful motion, weakness, impaired endurance, or instability.  

The Board finds that ratings in excess of 10 percent for limitation of flexion or limitation of extension are not warranted for any period prior to December 19, 2006.  The rating criteria for knee disabilities are outlined above.  To warrant an increased rating for flexions to the next higher 20 percent rating, flexion would have to be limited to 30 degrees, or less.  As noted the Veteran's flexion was limited to 60 degrees at his May 2005 VA examination.  Likewise, to warrant an increased rating for extension to the next higher 20 percent rating, extension would have to be limited to 15 degrees, or more.  As noted the Veteran's extension was 0 degrees at his May 2005 VA examination.  

Regarding lateral instability of the left knee, to warrant an increased rating for lateral instability to the next higher 20 percent rating prior to May 20, 2005, moderate recurrent subluxation or lateral instability would have to have been shown.  Likewise, to warrant a compensable rating for lateral instability prior to December 19, 2006, slight recurrent subluxation or lateral instability would have to have been shown.  As noted the Veteran's left knee was not found to be unstable at his May 2005 VA examination.
  
A review of the VAMC treatment records as well as prior VA examinations reveals that mild instability of the left knee was noted in an August 2002 VA examination.  At a December 2003 VA examination while the Veteran reported left knee lateral instability, the examiner did not note any lateral instability or subluxation by examination.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that in evaluating a service-connected disability, the Board must consider functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups. See also 38 C.F.R. § 4.59 (regarding arthritis).

In this case, there is no medical evidence to show that pain or flare-ups of pain, supported by objective findings, results in additional limitation of motion of the left knee to a degree that would support ratings in excess of 10 percent, nor does the medical evidence show such additional limitation of motion due to fatigue, weakness, incoordination or any other sign or symptoms attributable to the left knee disabilities.  The examiner in May 2005 indicated that there was an approximate additional limitation of flexion of 20 degrees during periods of flare-ups.  However even considering this additional limitation of flexion, it was not sufficient to warrant a rating at the higher 20 percent rating criteria.  Taking all the evidence into account, the Board finds that ratings in excess of 10 percent for limitation of flexion and of extension prior to December 19, 2006; and, that a rating in excess of 10 percent for lateral instability prior to May 20, 2005, or a compensable rating for lateral instability prior to December 19, 2006 are not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2010).

There are no other rating criteria for the left knee which would warrant a higher rating.  There is no evidence an ankylosis of the knee (DC 5256), no evidence or cartilage damages (DC 5258, 5259) and no impairment of the tibia or fibula (DC 5262).  The Veteran is not entitled to a separate evaluation based on X-ray evidence of arthritis because he is already being compensated for limitation of flexion and extension prior to his TKA, and there is no X-ray evidence of arthritis subsequent to his TKA.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 38 C.F.R. § 4.71a, DC 5003 (2010).


As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not applicable to these claims. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Based on these findings, the Board denies the claims for schedular ratings in excess of 10 percent for a left knee disability, characterized as degenerative arthritis with limitation of flexion effective prior to December 19, 2006; a left knee disability, characterized as degenerative arthritis with limitation of extension prior to December 19, 2006; and, a left knee disability, characterized as lateral instability, prior to May 20, 2005. In addition the Board denies the claims for compensable ratings for a left knee disability, characterized as lateral instability prior to December 19, 2006;

Left knee TKA

Regarding the left knee total knee replacement, the Veteran, in essence, contends that the symptoms of his left knee TKA were more disabling than the assigned 30 percent ratings contemplated.  The Veteran in January 2007 notified the RO that he underwent a left knee TKA on December 19, 2006.  Subsequently by rating action in March 2007 the RO characterized the issue as entitlement to an evaluation of more than 20 percent for left knee DJD prior to December 19, 2006 and entitlement to an evaluation of more than 30 percent from February 1, 2008.  A temporary total evaluation for convalescence was granted.  

The Board finds that a rating in excess of 30 percent for TKA is not warranted for any period subsequent to February 1, 2008.  To warrant an increased rating for a TKA to the next higher 60 percent rating the left knee would have to exhibit chronic residuals consisting of severe painful motion or weakness in the affected extremity.  As noted in the October 2008 VA examination, the left knee was not effused, warm or reddened.  It was not unstable and ROM was 0-95 degrees of flexion.  There was no significant anterior instability, clunking of components, tenderness over collateral ligaments, medial or lateral joint line, or components of the tibia and femur.   The examiner noted no change in active or passive ROM during repeat testing x3 against resistance, and no additional loss of ROM observed due to painful motion, weakness, impaired endurance, or instability.  

In this case, there is no medical evidence to show that pain or flare-ups of pain, supported by objective findings, results in additional limitation of motion of the left knee to a degree that would support a ratings in excess of the current 30 percent, nor does the medical evidence show such additional limitation of motion due to fatigue, weakness, incoordination or any other sign or symptoms attributable to the left knee disability.  

The rating criteria for a total knee replacement allows that for intermediate degrees of residual weakness, pain or limitation of motion the TKA may be rated analogous to diagnostic codes 5256, 5261 or 5262.  The Board notes that diagnostic code 5257 for recurrent subluxation or lateral instability is not one of the identified DCs for rating intermediate degrees of disability.  The Board construes this to indicate that a separate rating may be awarded for recurrent subluxation or lateral instability if shown by the medical evidence.  In this case however, the VA examination specifically noted that the left knee was not unstable, and a separate rating under DC 5257 is therefore not applicable.  Taking all the evidence into account, the Board finds that a rating in excess of 30 percent for a total left knee replacement was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5055, 5257  (2010).

Based on these findings, the Board denies the claim for a schedular rating in excess of 30 percent for a left knee disability, described as a total knee replacement from February 1, 2008.

As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not applicable to these claims. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
II.  Reduction in rating for left knee lateral instability

In September 2002, the RO granted service connection for left knee lateral instability, effective October 31, 2001, the date of the Veteran's initial claim.   The RO assigned a 10 percent rating based on the finding that his service medical records revealed treatment for this condition.  In addition the August 2002 VA examination noted mild instability of the left knee.  

The Veteran filed a claim for an increased rating which was received by the RO on April 5, 2005.

Subsequent to a May 2005 VA examination which found no lateral instability in the left knee, the RO in a September 2005 rating decision reduced the 10 percent  rating to 0 percent, effective the date of the VA examination.  However, it does not appear that the Veteran was ever notified of a proposed reduction beforehand, nor was he offered the opportunity to present additional supporting evidence. 

As previously noted, the Board first considers whether the Veteran was denied due process in the reduction of this disability rating.  In general, where a reduction in an evaluation of a service-connected disability occurs, VA must notify him or her of this proposed reduction, and provide at least 60 days time for the Veteran to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).

After completing the predetermination procedures, VA must send a veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2).

However, these predetermination procedures do not apply in cases where the reduction in the disability rating does not result in a reduction or discontinuance of total payments being made to the Veteran. See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Such is the case in this instance.  Specifically, in the September 2005 decision, the Veteran was granted service connection for left knee limitation of extension and assigned a 10 percent rating.  As a consequence, on the date the reduction for the Veteran's left knee lateral instability from 10 to 0 percent became effective, May 20, 2005, his overall disability rating was unchanged.  Therefore, as the reduction in the rating to his left knee lateral instability did not affect his overall rating, the predetermination procedures of 38 C.F.R. § 3.105 (2010) do not apply.

Next, when a rating has continued for an extended period at the same level (five years or more), any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examinations that formed the basis for the original rating.  38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).

In this case, however, the 10 percent rating in question was not in effect for 5 years or more, and the preceding paragraphs (a) and (b) do not apply.  Indeed, the 10 percent evaluation assigned for the Veteran's service-connected left knee lateral instability was in effect from October 31, 2001, to May 20, 2005. Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.

Having determined that all relevant procedural requirements of this reduction have been met, the Board must now consider whether the reduction in disability rating to 0 percent was appropriate based on the merits of the claim.  On this matter, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.

Specifically, the Court has stated that the regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id. at 421.

Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2010).

With the foregoing set out, the Board again notes that the rating assigned to the Veteran's left knee lateral instability was initially based on the RO's finding that the Veteran was treated during service for lateral instability.  The August 2002 VA examination also noted some mild lateral instability.  

Service connection was awarded under Diagnostic Code 5257, effective October 31, 2001.  Subsequent examination in December 2003 and in May 2005 found no evidence of lateral instability.  Put another way, the record clearly shows that subsequent to the August 2002 VA examination, lateral instability of the left knee was not shown by VA examination.  The criteria for a 10 percent rating under Diagnostic Code 5257 was therefore no longer met, and that reduction from such rating was warranted based on the evidence of record.  

Additionally, in an earlier March 2004 rating decision the RO had indicated that the evidence revealed some improvement in the left knee instability, as the December 2003 VA examination did not report any left knee instability, although sustained improvement had not been definitely established at that time.  The knee disability has thus not found to have been stabilized and to be likely to improve.  Thereafter, a reexamination disclosing improvement was sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).  The May 2005 VA examination finding left knee disability improvement was thus sufficient to warrant a reduction in rating.  

The Board finds the evidence of record indicated sustained improvement in the left knee stability, as demonstrated by both the December 2003 and May 2005 VA examinations.

After considering the pertinent medical history as detailed above, the Board finds that the evidence supports the reduction of the Veteran's rating for his left knee disability, under Diagnostic Code 5257 for knee instability.   Indeed, in order to warrant a 10 percent disability rating, the evidence should indicate mild recurrent subluxation or lateral instability, and the medical evidence of record found no instability to warrant a compensable rating.  

The Board recognizes that the Veteran is competent to report the symptomatology he experienced as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).   

The Board does not imply that the Veteran does not have credible reports of pain in regards to his left knee disability.   However, the Board further notes that the Veteran was still service-connected for his left knee and that during this period he was still separately rated under Diagnostic Code 5260 and 5261 for his left knee DJD, which also considers his complaints of pain.  The sole question before the Board is whether the Veteran's knee is indicated by instability such that the RO's reduction of his instability disability rating under Diagnostic Code 5257 would not be warranted.  The medical evidence of record clearly indicates that the Veteran's knee was no longer instable.

In conclusion, the RO's reduction of the Veteran's left knee disability from a 10 percent disability rating to a noncompensable disability rating from May 20, 2005 is found to be warranted by the evidence of record.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for restoration of a 10 percent disability rating for his left knee disability, specifically instability under Diagnostic Code 5257, is denied. 

Accordingly, the Board is compelled to conclude that the reduction to 0 percent  for left knee lateral instability was, in fact, proper.  Based on these findings, the Board denies the claim for restoration of the 10 percent rating for lateral instability from May 20, 2005 to December 19, 2006.  

Extraschedular

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the Board has considered the potential application of various provisions of Title 38 of the Code of Federal Regulations, whether the Veteran raised them, including § 3.321(b)(1), which governs extraschedular ratings.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.

If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describes the Veteran's disability and symptomatology of the left knee.  In other words, the Veteran does not experience any symptomatology not already contemplated by the Rating Schedule.

As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.

As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating for a left knee disability rated as 10 percent disabling for limitation of flexion and 10 percent disabling for limitation of extension prior to December 19, 2006 is denied.

Entitlement to an increased rating for a left knee disability, characterized as degenerative arthritis with limitation of extension, rated as 10 percent disabling effective prior to December 19, 2006 is denied.

Entitlement to an increased rating for a left knee disability, based on instability, rated as 10 percent disabling prior to May 20, 2005 is denied.

The reduction in disability rating for a left knee disability, based on instability, from 10 to 0 percent, effective May 20, 2005, was proper.

Entitlement to a compensable disability rating for a left knee disability, based on lateral instability effective May 20, 2005 is denied.

Entitlement to an increased rating for a left knee disability, status post total knee replacement, rated as 30 percent disabling effective as of February 1, 2008 is denied.



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


